DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-10 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pipe crawler unit in claim 1 corresponding to Fig. 1 of applicant disclosure, and control unit in claim 1 corresponding to the "handheld electronic controller" of Applicant disclosure [0028]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 1: Claim 1 claims “a pipe crawler unit” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed above. However, Applicant disclosure merely cites Fig. 1 as displaying a “pipe crawler unit”, wherein Fig. 1 merely displays a 4-wheeled vehicle connected to a tether cable. The vehicle does not appear to be within a pipe. It is therefore unclear if the metes and bounds of the claimed “pipe crawler unit” merely includes any tethered 4-wheeled vehicle, or if patentable weight is to be given to a vehicle that is specifically designed to crawl within pipes. Corrective action or clarification is required.
Further in regards to claim 1: Claim 1 claims A method of active freewheel control of a remote-operated pipe crawler vehicle and providing a pipe crawler unit. Applicant disclosure appears to use these two terms interchangeably, and therefore the metes and bounds of these two claim terms are unclear and indefinite. Corrective action or clarification is required. 
Further in regards to claim 1: Claim 1 claims A method of active freewheel control of a remote-operated pipe crawler vehicle wherein the terms “active” and “freewheel” are not explicitly defined terms within the Applicant disclosure, and are mutually exclusive terms when using the plain meaning of the terms. Corrective action or clarification is required.
More specifically, Applicant disclosure [0011] describes "Active Freewheel" (AFW) technology or control [is] a smart technology designed to sense when an operator is pulling a actively engages the wheels of the vehicle to reverse and aid in a smooth and effortless retrieval of the vehicle. While it is understood that reverse power (i.e. “active”) control is used if the tether tension signal is detected, it is unclear if/when a “freewheel” condition is required by the metes and bounds of the claim.
In regards to claims 2-10: Claims 2-10 are dependent claims of claim 1 above, and are therefore also indefinite by virtue of depending on an indefinite claim, detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Holland (US 20020102136 A1) in view of Weisenberg et al. (US 20190219216 A1), herein Weisenberg.
In regards to Claim 1, Holland discloses the following: 
1. A method of active freewheel control of a remote-operated pipe crawler vehicle (see at least Figs. 2, 4, 5a and associated descriptions in [0045]-[0049]) comprises the steps of: 
(A) providing a pipe crawler unit, (see at least Figs. 2, 4, 5a and associated descriptions in [0045]-[0049]) wherein the pipe crawler unit comprises a processor (at least [0045] “robotic vehicle” and “computer controls”, inherent, see also [0064] “mouse 13 is a self-centering robotic vehicle”) and a drive system; (at least [0046] “mule 10 is propelled by a drive 20 comprising three track assemblies 20a, 20b, 20c” and [0064] “The mouse 13… employs similar tri-track apparatus 20a-20c to provide mobility.”)
 (B) providing a control unit communicably coupled with the pipe crawler unit through a tether cable; (at least Fig. 3 and [0045] “remote controlled from surface” and “control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems”, see also [0053]-[0054] “umbilical or umbilicals 5”)
(C) receiving vehicle advancement signals from the control unit through the processor; (at least [0073] “the addition of alternating horizontal pivots also enable vertical curving movement” and [0108] “traveling forwards and backwards”)
(D) operating the drive system in a forward direction according to the vehicle advancement signals; (at least [0108] “traveling forwards and backwards”)
(E) receiving a return signal from the control unit through the processor; (at least [0108] “traveling forwards and backwards”)
(F) detecting a tether tension signal between the tether and the pipe crawler unit; (at least [0088] “pressure sensors for monitoring track pressure and umbilical tension”) and 
Holland is silent, but Weisenberg teaches the following:
(G) operating the drive system in a reverse direction opposite the forward direction, if the tether tension signal is detected. (at least [0046] “The propulsion devices 110, being independently self-propelled, are capable of maintaining the umbilical member 140 suspended so as to eliminate or reduce frictional contact with the pipe.  The propulsion devices 110 are also capable of reducing or eliminating tension on the storage, delivery or feed mechanism of the umbilical member 140 during retrieval of the system from the pipe.”)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the teachings of Weisenberg into the invention of Holland with the motivation of preventing what is known as "stick-slip" phenomenon--the changing resistive force during the application process due to the capstan effect from variations in pipe geometry (i.e., friction on the umbilical member due to pipe bends and turns), elasticity of the umbilical member, drag on the umbilical member resulting from droop or sag due to the extended length of the umbilical member, and sprayer head positioning, (Weisenberg, [0004]) and in the alternative, in order to prevent damage to the umbilical due to tensile stress. 
In regards to Claim 2, Holland discloses the following: 
2. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: providing the pipe crawler unit further comprises a steering system; and operating the drive system and the steering system according to the vehicle advancement signals. (at least [0073] “the addition of alternating horizontal pivots also enable vertical curving movement” and [0108] “traveling forwards and backwards”)
In regards to Claim 3, Holland discloses the following: 
3. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 2, wherein the vehicle advancement signals comprise drive signals and steering signals; wherein the drive system is engaged according to the drive signals, and wherein the steering system is engaged according to the steering signals. (at least [0073] “the addition of alternating horizontal pivots also enable vertical curving movement” and [0108] “traveling forwards and backwards”)
In the alternative, the above limitations are also taught by Weisenberg. (at least [0012] and [0045] “propulsion devices 110 may be provided with processing systems (not shown) which receive input directly from the sensors 152 such that the propulsion devices 110 are capable to some extent of autonomous operation of steering, speed, direction, etc.”) At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Weisenberg into the invention of Holland with the motivation of being capable of controlled, small radius turns to move into lateral subconduits which usually intersect a main pipeline or conduit at a sharp angle, to be able to negotiate bends in the pipe and enter into the lateral branch lines, or pipe take-offs. (Holland, [0010])
In regards to Claim 4, Holland discloses the following:
4. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: 
receiving a ramp mode selection with the processor from the control unit; (see at least [0088] “having variable and reversible speeds of up to 120 ft/min.”)
Examiner Note: Applicant is reminded that the specifics of the ramp mode selection are not claimed, and therefore the metes and bounds of “ramp mode” do not include the features described in Applicant disclosure [0025].)
Holland is silent, but Weisenberg teaches the following:
operating the drive system in the reverse direction, if the tether tension signal is detected, and if the ramp mode selection is received with the processor; and ceasing to engage the drive system in the reverse direction, if the tether tension signal ceases to be detected. (at least [0046] “The propulsion devices 110, being independently self-propelled, are capable of maintaining the umbilical member 140 suspended so as to eliminate or reduce frictional contact with the pipe.  The propulsion devices 110 are also capable of reducing or eliminating tension on the storage, delivery or feed mechanism of the umbilical member 140 during retrieval of the system from the pipe.”)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the teachings of Weisenberg into the invention of Holland with the motivation of preventing what is known as "stick-slip" phenomenon--the changing resistive force during the application process due to the capstan effect from variations in pipe geometry (i.e., friction on the umbilical member due to pipe bends and turns), elasticity of the umbilical member, drag on the umbilical member resulting from droop or sag due to the extended length of the umbilical member, and sprayer head positioning, (Weisenberg, [0004]) and in the alternative, in order to prevent damage to the umbilical due to tensile stress. 
In regards to Claim 5, Holland discloses the following:
5. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: receiving a hold mode selection from the control unit with the processor; and operating the drive system in the reverse direction at a predetermined return speed, if the tether tension signal is detected, and if the hold mode selection is received. (see at least [0088] “having variable and reversible speeds of up to 120 ft/min.”, as modified by Weisenberg, as detailed above.)
In regards to Claim 8, Holland discloses the following:
8. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: receiving a stop signal from the control unit through the processor; and ceasing to operate the drive system, if the stop signal is received. 
In regards to Claim 9, Holland discloses the following:
9. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: providing the pipe crawler unit further comprises a camera assembly; (at least [0050]-[0051] “arrangement of cameras comprises three forward-facing cameras on the front of the mule 10 and two backward-facing cameras on the back”) receiving camera control signals from the control unit through the processor; and operating the camera assembly according to the camera control signals. (at least [0050]-[0051] “arrangement of cameras”, inherent that the cameras are controlled in some meaningful way.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Holland in view of Weisenberg as applied, in further view of Trigui et al (US 20180079475 A1) herein Trigui.
In regards to Claim 7, Holland suggests the following during the mouse umbilical control described in [0066], however Holland does not explicitly disclose the following, which is taught by Trigui:
7. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: providing a tether extension sensor communicably coupled with the processor; (at least [0041] “winch encoder”) activating the steering system and the drive system according to the vehicle advancement signals; (at least [0041] “buoyancy control”) continually accumulating a tether extension value through the tether extension sensor while the drive system is engaged in the forward direction; (at least [0041] “winch encoder”) and continually reducing the tether extension value through the tether extension sensor while the drive system is engaged in the reverse direction. (at least [0041] “winch encoder”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Holland in view of Weisenberg as applied, in further view of Bernstein et al (US 9395725 B2) herein Bernstein.
In regards to Claim 10, Holland does not explicitly disclose the following, which is taught by Bernstein:
10. The method of active freewheel control of a remote-operated pipe crawler vehicle as claimed in claim 1 comprises the steps of: providing at least one inertial sensor of the pipe crawler unit and a gravity compensation algorithm; measuring a roll value and an incline value through the at least one inertial sensor; and operating the drive system according to the gravity compensation algorithm using the roll value and the incline value through the processor, wherein the roll value and the incline value are inputs to the gravity compensation algorithm. (at least Col. 21, lines 17-63 and Claim 16)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the teachings of Weisenberg into the invention of Holland with the motivation of providing for controlled movement of the self-propelled device, both along a surface and in device rotation about axes [so that] the controlled movement can be achieved while the device is inherently unstable during movement. (Bernstein, Col. 22, lines 8-20)
Allowable Subject Matter
As best understood, claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the base claim and any intervening claims are amended in order to overcome the 35 U.S.C. 112(b) rejections outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
February 12, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669